PS-8
8188
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Manweld Shontae Bright                                          Docket No. 5:19-CR-416-lD

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW J. Brock Knight, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Manweld Shontae Bright, who was placed under pretrial release supervision by
the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 18th
day of November, 2019.

The defendant appeared before James C. Dever III, the U.S. District Judge for arraignment on the 17th day
of August, 2020, and supervision was continued under existing conditions.           -

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has been on the home detention component of the location monitoring program since
November 19, 2019. Since that time, he has abided by all terms ofrelease and has presented no supervision
issues. Due to the geographical area where the defendant resides, continued cellular connectivity issues
have been encountered which has hampered our ability to effectively monitor the defendant. Therefore, it
is recommended that the location monitoring condition be stricken and the defendant continued under the
same conditions of release as previously imposed. The undersigned probation officer contacted the United
States Attorney's Office and there is no opposition to this request.

PRAYING THAT THE COURT WILL ORDER the location monitoring condition be stricken and the
defendant be continued under the same conditions of release as previously imposed.

Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl David W. Leake                                  Isl J. Brock Knight
David W. Leake                                      J. Brock Knight
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    414 Chestnut Street, Suite 102
                                                    Wilmington, NC 28401-4290
                                                    Phone:910-679-2030
                                                    Executed On: December 4, 2020

                                      ORDER OF THE COURT

Considered and ordered the ,}        day of   b-"u tJ h..p A      , 2020, and ordered filed and made part
of the records in the above case.


Jiins C. Dever III
U.S. District Judge


              Case 5:19-cr-00416-D Document 38 Filed 12/04/20 Page 1 of 1
